The issue here is whether the deceased workman suffered a fatal heart attack by accident arising out of and in the course of his employment with the defendant corporation. The Compensation Bureau dismissed the petition for failure of proof. The Hudson Common Pleas reversed the judgment and made an award of compensation. The Supreme Court found that the fatal cardiac seizure was not attributable to an industrial accident. It is the settled rule that findings of fact on conflicting evidence, or on uncontroverted evidence reasonably susceptible of conflicting inferences, are conclusive on error. The case is within this category.
The judgment is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, BODINE, HEHER, WACHENFELD, BURLING, JACOBS, WELLS, DILL, FREUND, McLEAN, SCHETTINO, JJ. 12.
For reversal — None.